Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-6-1999

United States v Imenec
Precedential or Non-Precedential:

Docket 98-1912




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"United States v Imenec" (1999). 1999 Decisions. Paper 278.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/278


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 98-1912

                         U.S.A. v. Imenec

    The following modifications have been made to the Court's
Opinion issued on     9/30/99      , to the above-entitled appeal
and will appear as part of the final version of the opinion:

     At the end of the first paragraph "district court"
should be capitalized.




                             Very truly yours,


                             /s/ P. Douglas Sisk,
                                 Clerk


Dated: October 6, 1999